In re Curry, Leon; — Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 2-74-83399.
Denied. Relator has failed to show that he has complied with the procedures set forth in the Public Records law, La.R.S. 44:1 et seq., by commencing his efforts to obtain the initial police report by making request to the custodian of that record. Relator should follow the procedure set forth in La.R.S. 44:35 in the event that a request to the records custodian is denied or is not answered timely.